
	

114 S2792 IS: Rapid Innovation Fund Enhancement Act of 2016
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2792
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Mrs. Shaheen (for herself and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To reestablish and enhance the Defense Research and Development Rapid Innovation Program, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Rapid Innovation Fund Enhancement Act of 2016.
		2.Reestablishment and enhancement of Defense Research and Development Rapid Innovation Program
 (a)Coordination of programSubsection (a) of section 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4366; 10 U.S.C. 2359 note) is amended by adding at the end the following: The program shall be coordinated with the senior acquisition executives of the departments, Agencies, and components of the Department of Defense..
 (b)Department of Defense expendituresSubsection (d) of such section is amended to read as follows:  (d)DoD expenditures(1)For fiscal year 2017 and each fiscal year thereafter, the Department of Defense shall obligate for expenditure for eligible technologies under the program not less than 1 percent of the aggregate budget of the Department of Defense for such fiscal year for research, development, test, and evaluation and available for projects and activities at the level of Advanced Component Development Prototypes and above (referred to as 6.4 and above).
 (2)Nothing in paragraph (1) may be construed to prohibit the departments, Agencies, and components of the Department from expending on eligible technologies in a fiscal year an amount for that fiscal year in excess of the amount otherwise required by that paragraph..
 (c)Briefing requirementsSubsection (f) of such section is amended to read as follows:  (f)Annual briefing(1)Not later than January 31 each year, the Secretary shall brief the appropriate committees of Congress on the program under this section during the previous fiscal year, including the following:
 (A)A list of each project funded under this section during such fiscal year, including a short description of each such project.
 (B)The amount of funding provided for each such project. (C)The defense acquisition program that each such project supports, including the extent to which such project meets needs identified in its acquisition plan.
 (D)The anticipated timeline for transition for such project, or if such project transitioned during such fiscal year, to what program of record it transitioned.
 (E)Whether the award for the project was made to a small business participating in the Small Business Innovation Research Program or Small Business Technology Transfer Program under section 9 of the Small Business Act (15 U.S.C. 638), a small business under section 3 of that Act (15 U.S.C. 632), or a nontraditional defense contractor under section 2371(a) of title 10, United States Code.
 (F)The degree to which a competitive, merit‐based process was used to evaluate and select the performers of the projects selected under this section during such fiscal year.
 (2)In this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Small Business and Entrepreneurship of the Senate; and
 (B)the Committee on Armed Services and the Committee on Small Business of the House of Representatives..
 (d)Reestablishment of program and definitionSubsection (g) of such section is amended to read as follows:  (g)Eligible technology definedIn this section, the term eligible technology means the following:
 (1)A technology that has received a Phase II award under the Small Business Innovation Research Program or the Small Business Technology Transfer Program under section 9 of the Small Business Act (15 U.S.C. 638).
 (2)A technology developed by a nontraditional defense contractor (as that term is defined in section 2302(9) of title 10, United States Code).
 (3)A technology developed by the defense laboratories. (4)Any other innovative technology (including a dual use technology), as determined by the Secretary..
 (e)Additional program flexibilityNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue additional guidelines for the operation of the Defense Research and Development Rapid Innovation Program under section 1107 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (as amended by this section). The guidance shall include the following:
 (1)Guidance to Department of Defense personnel on using, to the maximum extent practicable, procedures under the Program for direct award (as described in section 9(r)(4) of the Small Business Act (15 U.S.C. 638(r)(4)) to firms participating in the Small Business Innovation Research Program or Small Business Technology Transfer Program under section 9 of that Act.
 (2)Guidance and procedures on the authorities in section 9(r)(4) of the Small Business Act that allow a small business concern to submit proposals to the senior acquisition executive, or a designee, at each department, Agency, and component of the Department and separate from a broad agency announcement.
